 In the Matter of DUKE POWER COMPANY,EbrPtoYERandLEE A.INGOLD, ET AL., PETITIONERCase No. 34-RD-6.-Decided May 14, 1948Mr. W. S.-O'B. Robinson, Jr.,of Charlotte, N. C., for the Employer.Mr. J. W. Brennan,of Long Island City, N. Y., for the Brotherhoodof Railroad Trainmen.Mr. Lee A. Ingold,of Salisbury, N. C., for the Petitioner.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Charlotte,North Carolina, on January 6, 1948, before Charles B. Slaughter, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTTI-IE BUSINESSOF THE EMPLOYERDuke Power Company, a New Jersey corporation, is engaged in thebusiness of generating, transmitting, and distributing electric energyinNorth Carolina and South Carolina. In addition, it owns andoperates local bus transportation systems in the cities of Salisbury,Winston-Salem, High Point, Charlotte, Greensboro, and Durham,North Carolina, and Spartanburg, Anderson, and Greenville, SouthCarolina; in Greensboro, North Carolina, and Greenville, South Caro-lina, it also operates electric trackless trolley coaches.This proceedinginvolves the Salisbury bus operators.Although the Employer admitsthat it is engaged in commerce in the operation of its electric business,it contends that its transportation operations are not within the pur-view of the 'Act.77 N. L. R. B., No. 103:652 DUKE POWER COMPANY653Each of the Employer's transportation systems is operated locallyunder the supervision and control of a local managerwho isunder theover-all supervision of the Employer's general officers at Charlotte.Operators for each local system are hired and discharged by the super-intendents of transportation or local managers at the respective localoffices; employment records are maintained at the local offices; andgrievances are generally handled on a local basis.Pay rolls are madeup by the local managers, sent to Charlotte where checks are prepared,and returned to the local offices for distribution to employees by therespective local managers.The Employer's transportation systemsare not licensed by the Interstate Commerce Commission and there isno connection between the various local systems. Separate garages areoperated in each of the cities for the maintenance and repair of equip-ment used in connection with the systems. There is no interchange ortransfer of employees from one system to another.Upon the foregoing facts, we are of the opinion that the Employer'sSalisbury bus operations are essentially local in nature.Without de-ciding whether these operations affect commerce within the meaning ofthe Act, we believe that it will not effectuate the policies of the Act toassert jurisdiction in this case.Accordingly,we shall dismiss thepetition.ORDERIT IS HEREBY ORDEREDthat the petition for investigation and decertifi-cation of representatives of employees of Duke Power Company, Char-lotte, North Carolina, filed by Lee A. Ingold,et al.,be, and it hereby is,dismissed.MEMBERSHOUSTON and REYNOLDS, dissenting :We must disagree with our colleagues that the present case does notwarrant an exercise of our discretion in assuming jurisdiction over theoperations involved here.This transportation facility is part of alarge corporate entity undoubtedly engaged in interstate commerce.We would be less than impractical if we did not assume that its opera-tions in Salisbury have an effect upon that commerce.Consequently,we would take jurisdiction in this case.